United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 14-1828
                       ___________________________

                            United States of America

                       lllllllllllllllllllll Plaintiff - Appellee

                                          v.

                             Alexander Zane Zephier

                     lllllllllllllllllllll Defendant - Appellant
                                     ____________

                    Appeal from United States District Court
                  for the District of South Dakota - Sioux Falls
                                  ____________

                         Submitted: November 11, 2014
                            Filed: January 15, 2015
                                [Unpublished]
                                ____________

Before MURPHY, MELLOY, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.

       Alexander Zephier pled guilty to failure to register as a sex offender in
violation of 18 U.S.C. § 2250(a). He filed a motion to dismiss the indictment
challenging the constitutionality of the federal sex offender registration statute. The
district court1 denied the motion. Zephier appeals.

       In 2004 Zephier was convicted of sexually abusing a minor. After Congress
enacted the Sex Offender Registration and Notification Act in 2006, Zephier was
required to register periodically as a sex offender. See 42 U.S.C. § 16901 et seq. He
failed to register as required in June 2012. A federal grand jury indicted Zephier six
months later for failing to register as a sex offender in violation of 18 U.S.C. §
2250(a). He pled guilty and one week before his sentencing, he moved to dismiss the
indictment, arguing that the Sex Offender Registration Act violated the non
delegation doctrine of the United States Constitution. His motion acknowledged that
the controlling law in this circuit was settled. The district court denied the motion
and Zephier appeals.

      We review constitutional challenges de novo. United States v. Fernandez, 710
F.3d 847, 849 (8th Cir.), cert. denied, 134 S. Ct. 213, 187 L. Ed. 2d 161 (2013). We
recently considered and rejected identical challenges to the constitutionality of the
Sex Offender Registration and Notification Act in Fernandez and in United States v.
Kuehl. See id.; 706 F.3d 917, 920 (8th Cir. 2013). Zephier has not identified any
subsequent opinions of our court that limit the precedential effect of those cases, and
we "remain bound" by our earlier decisions. Fernandez, 710 F.3d at 850.

      For these reasons we affirm the judgment of the district court.
                      ______________________________




      1
       The Honorable Karen E. Schreier, United States District Judge for the District
of South Dakota.

                                         -2-